Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 16, 2019

                                     No. 04-19-00001-CV

               IN THE COMMITMENT OF STEPHEN PATRICK BLACK,

               From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1805-CV
                          Honorable Gary L. Steel, Judge Presiding

                                        ORDER
       Appellant seeks to appeal an order denying his request to appoint counsel to represent
him other than the Office of State Counsel for Offenders. See TEX. HEALTH & SAFETY CODE
ANN. § 841.005 (providing for appointment of Office of State Counsel for Offenders to represent
indigent person in civil commitment procedure unless Office of State Counsel for Offenders is
unable to represent the indigent person). Texas appellate courts have jurisdiction over final
judgments, and such interlocutory orders as the legislature deems appealable by statute. See
Bison Bldg. Materials, Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); Wise v. SR Dallas,
LLC, 436 S.W.3d 402, 408 (Tex. App.—Dallas 2014, no pet.). Chapter 841 of the Texas Health
and Safety Code governing the appellant’s civil commitment proceedings does not contain any
provision authorizing an appeal from an order denying a motion for other appointed counsel. But
see In re State, 556 S.W.3d 821, 822 (Tex. 2018) (reviewing order regarding appointment of
counsel under chapter 841 in mandamus proceeding); In re Fields, 256 S.W.3d 859, 860 (Tex.
App.—Beaumont 2008, orig. proceeding) (same).

       By order dated January 3, 2019, appellant was ordered to show cause in writing by
January 17, 2019, why this appeal should not be dismissed for lack of jurisdiction. On January
14, 2019, appellant filed a motion requesting additional time to file his response. The motion is
GRANTED, and appellant’s response to this court’s January 3, 2019 order must be filed in this
court no later than February 4, 2019.
                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court